Citation Nr: 1122092	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a fungal condition of the groin, feet, legs, and ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



REMAND

The Veteran had active military service from October 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran contends that he developed his current skin disability while serving in Vietnam in 1966.  He noted that his condition has been intermittent over the last 40-year period and has been worse in the summer months.  The Veteran stated that he treated himself with baby powder, noting that it decreased his itching and moisture.

In March 2010, the Board remanded the Veteran's claim to obtain an opinion as to whether the Veteran's fungal disability was attributable to his military service.  The VA examiner diagnosed the Veteran with dermatitis, and opined that his dermatitis was less likely as not related to or caused by his military service.  The VA examiner reasoned that the Veteran's exacerbation of a rash was in humid weather conditions that coincide with increased moisture and perspiration, which promotes the medium for fungal growth.  She noted that fungi thrive in warm, dark and moist environments, and stated that the Veteran's periods of exacerbation are related to environmental causes due to warm weather.  

In this case, the Board finds the March 2010 rationale inadequate because the VA examiner did not clearly state her supporting explanation as to why she believed the Veteran's fungal disability was less likely than not related to his time spent in Vietnam.  Although she explained that the Veteran's rash became worse in humid weather, this rationale is confusing because the very nature of the Veteran's claim is in fact consistent with the examiner's explanation regarding fungus growth.  The Veteran has asserted that it was the tropical conditions in Vietnam that led to the onset of this recurring problem.  The examiner did not address this contention regarding the inception of the problem.

Therefore, because the Board finds the March 2010 VA examiner's rationale to be inadequate for rating purposes, (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), the claim must be remanded to obtain another opinion supported by an adequate rationale as to the medical likelihood that the Veteran's fungal disability of the groin, feet, legs, and/or ears can be attributed to his time spent on active duty.

In forming this opinion, the VA examiner should take into account the Veteran's March 1974 statement when he presented for treatment of his rash and stated that he thought he got his rash while in Vietnam.  In addition, the VA examiner should consider private reports reflecting subsequent treatment for a fungal condition in March 1983, July 1983, May 1984, September 1989, and September 1999.  These entries contained diagnoses of tinea cruris.  A progress entry dated in February 2006, contained a diagnosis of dermatomycosis, and noted that the Veteran's groin itched and noted a probable fungal infection of the skin on the legs and groin.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the examiner who conducted the May 2010 examination.  After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a fungal disorder of the groin, feet, legs, or ears that can be traced to the Veteran's period of military service.  The VA examiner should take into account the Veteran's documented treatment for a fungal disability in 1974 and the 1980s.  A complete rationale should be provided regarding the onset of this recurring fungal problem.  (The Board recognizes that a certain level of conjecture is required in the forming of any medical opinion.  The VA examiner/reviewer should be instructed to provide the opinion based on her expertise and best judgment even if speculation is required.  If additional information is required to avoid a speculative opinion, the examiner should work with the AOJ to obtain the necessary information.)  (Should the May 2010 examiner no longer be available, another examination should be scheduled so that a different examiner can address the question presented above.)

2.  After undertaking any other development deemed appropriate, re-adjudicate the claim of service connection for a fungal condition of the groin, legs, feet, and ears.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

